DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: during a first augmented reality viewing session, executing, by a mobile computing device, a first set of instructions first data representation of a virtual space corresponding to the real-world physical space, and iii) communicate the one or more images of the real-world physical space and the first data representation of the virtual space to a server computer; executing, by the mobile computing device, a second set of instructions associated with the augmented reality application that cause a content posting to be published to a feed of a social networking service, the content posting including a link to a design application hosted at the server computer and having access to the one or more images of the real-world physical space and the data representation of the virtual space, the design application, when invoked by selection of the link, enabling a recipient of the content posting to generate and save a design for rendering by the augmented reality application, the design including information for rendering one or more images of one or more 3D models of products on top of an image of the real-world physical space; during a second augmented reality viewing session, at the mobile computing device, receiving, from the server computer, the information for rendering the one or more images of the one or more 3D models of products on top of an image of the real-world physical space, the information including the first data representation of the virtual space; performing, by the mobile computing device, a realignment procedure by: generating a second data representation of a virtual space corresponding to the real- world physical space; and ensuring that the second data representation of the virtual space is consistent with the first data representation of the virtual space; and generating the computer user interface with an augmented presentation of the real-world physical space by rendering the images of the 3D model superimposed over an image of the real- world physical space, using the first data representation of the virtual space to determine a position and orientation of the images of the 3D model.
The same rationale above applies to independent claim 6 for reciting similar limitation language. Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619